Citation Nr: 1701809	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-10 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for premature ventricular contractions and atrial fibrillation (heart disability), currently evaluated as 30 percent disabling from October 1, 2003. 

2.  Entitlement to a higher rating for spondylolisthesis and degenerative disc disease of the lumbar spine (back disability), evaluated as 10 percent disabling prior to July 18, 2013, and as 20 percent disabling thereafter.

3.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, evaluated as 20 percent disabling from September 30, 2011 to July 17, 2013 and as 40 percent disabling thereafter.

4.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, evaluated as 20 percent disabling from September 30, 2011.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) from May 19, 2011 to September 29, 2011.

6.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1992 to September 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

An October 2005 rating decision granted service connection for the Veteran's heart disability and assigned an initial 10 percent rating from April 28, 2005.  He submitted a timely notice of disagreement with the disability rating in December 2005 (12/19/05 VBMS Email Correspondence), a statement of the case was issued in May 2006, and he perfected his appeal in July 2006.  A November 2006 rating decision granted a 30 percent rating for the heart disability from October 1, 2003 and noted that "t]his decision represents a total grant of benefits sought with respect to the [V]eteran's appeal regarding this issue."  There is no indication that the Veteran withdrew his appeal.  

January 2009 and July 2011 rating decisions continued the previously assigned 30 percent rating for the Veteran's heart disability.

A January 2012 rating decision granted a 10 percent rating for the Veteran's back disability from September 30, 2011.

A November 2012 rating decision granted service connection for left and right lower extremity radiculopathy and assigned initial 20 percent ratings from September 30, 2011.

A July 2013 rating decision granted a 20 percent rating for the Veteran's back disability and a 40 percent rating for his right lower extremity radiculopathy from July 18, 2013.

A February 2014 rating decision granted a TDIU from September 30, 2011.  

In light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (20110) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to SMC at the housebound rate.

In June 2014, the Veteran was scheduled for a hearing before the Board conducted by videoconference but failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding his hearing request.  38 C.F.R. §§ 20.700, 20.702 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Back Disability

The Veteran underwent VA examination of his lumbar spine in July 2013.  At that time, he reported flare-ups of back pain that radiated into his legs, with limited ability to sit and stand for prolonged periods.  Such pain caused giving way of his legs, for which he used a walker.  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional lost motion due weakened movement, excess fatigue, pain with motion, instability of station, disturbance of locomotion, interference with sitting, standing, and/or weight bearing, and limitation of motion.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (where pain is noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain).

Further, the July 2013 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

Given the above, a new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the October 2011 prior examination.

The Board will defer consideration of the increased rating claims for the Veteran's bilateral lower extremity radiculopathy pending completion of the action requested below.

Heart Disability

The Veteran last underwent VA examination of his heart disability in April 2011.  The examiner noted that the Veteran was scheduled for ablation on May 2, 2011.  See May 2011 VA examination report at page 2.  Private treatment records show that he was hospitalized for atrial fibrillation ablation in May 2011 (8/7/13 VBMS Medical Treatment Records Furnished by SSA, p. 2).  

The Veteran's TDIU claim received in June 2013 is essentially a claim for an increased rating (6/7/13 VBMS VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  See Norris v. West, 12 Vet. App. 413, 420 (1999).  This suggests his disability may have worsened and a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403, (1997), but see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).

Records

In February 2011, the Veteran advised the RO that he was scheduled for surgery on his heart in two weeks under a fee basis program at the VA medical center (VAMC) and requested that VA obtain the records (2/4/11 VBMS VA 21-0820 Report of Contact).  The RO did not obtain the records identified by him.  It is unclear if these are the records of his May 2011 ablation treatment discussed above.  Efforts should be made to obtain the records identified by the Veteran.

In December 2012, the Social Security Administration (SSA) found that the Veteran was not totally disabled (8/7/13 VBMS SSA-831 Disability Determination and Transmittal).  In August 2014, the SSA requested VA records in conjunction with a hearing regarding his disability claim (8/18/14 VBMS Third Party Correspondence).  The administrative decision and records considered by the SSA in its subsequent consideration of disability benefits must be obtained prior to consideration of the Veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Recent medical records regarding the Veteran's treatment at the Lebanon VAMC since November 2013 should also be obtained.

TDIU

The evidence shows that the Veteran last worked on May 18, 2011 (10/22/13 VBMS VA 21-4192 Request for Employment Information In Connection With Claim for Disability; 10/22/13 VBMS Correspondence).  Thus, the Board must consider his entitlement to a TDIU from May 19 to September 29, 2011.

The Veteran does not meet the percentage requirements for a TDIU prior to September 30, 2011, but VA policy is to grant that benefit in all cases where service-connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16 (a), (b) (2016).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

SMC

The issue of entitlement to SMC at the housebound rate is another potential element of increased ratings.  See Bradley v. Peake, 22 Vet. App. at 280.  That benefit is provided when there is a service-connected disability rated total; and additional service-connected disability ratable at 60 percent or more; or where there is a single service-connected disability rated total and is permanently housebound. 38 U.S.C.A. § 1114 (s) (West 2014).  It is raised in this case by the RO's grant of a TDIU from September 30, 2011.  The Veteran does not have additional disability totalling 60 percent, but is potentially entitled to SMC at the housebound rate on the basis of being housebound.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the Lebanon VAMC since November 2013.

2. Request that the Veteran complete authorizations for VA to obtain all private treatment records regarding the disabilities at issue, to specifically include those of his 2011 heart procedure.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.	.

3. Contact the SSA and request a copy of the administrative decision (rendered in 2014 or 2015) and all records considered in conjunction with that decision regarding the Veteran's claim for SSA disability benefits.

4. After completing the development requested above, schedule the Veteran for a new VA examination of all orthopedic and neurologic manifestations of his back disability and bilateral lower extremity radiculopathy.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, as well as record any neurologic manifestations.  

The claims folder must be reviewed by the examiner. 

This should include an examination to determine all neurologic abnormalities that result from the Veteran's back disability

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examination in October 2011.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should also note any neurologic impairment associated with the lumbar spine disability.  The severity of any associated disability, including that of the left and right lower extremities, should be noted.

g. The examiner should provide a full description of the effects the back and lower extremity radiculopathy disabilities have had on the Veteran's ordinary activities over the course of the appeal period (since 2011), if any. 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

5. Schedule the Veteran for a VA cardiology examination to determine the current severity of his service-connected premature ventricular contractions and atrial fibrillation. The claims folder should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

a. The examiner should provide a full description of the effects the heart disability has had on the Veteran's ordinary activities over the course of the appeal period (since 2011), if any.

b. The examiner should provide reasons for the opinion.

6. Obtain an opinion as to whether the Veteran's service-connected disabilities (back disability, bilateral lower extremity radiculopathy, heart disability, right shoulder disability, hypertension, bilateral plantar fasciitis, deviated septum, and residuals of excision of back moles) would prevent him from leaving his home such as would be required to travel to and from a job; and the likelihood that such disability would remain throughout the Veteran's life.  The examiner should provide reasons for the opinion.

7. Refer the Veteran's claim for a TDIU prior to September 30, 2011 to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

8. If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU prior to September 30, 2011 and SMC, if those benefit have been denied).  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






